Citation Nr: 0616937	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-29 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for limb girdle muscular 
dystrophy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1983 to December 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In April 2005, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge during a video 
conference hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has limb girdle muscular dystrophy that began 
during her period of service.


CONCLUSION OF LAW

Limb girdle muscular dystrophy was incurred during and 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.

The veteran contends that her limb girdle muscular dystrophy 
began manifesting itself and was aggravated during her period 
of active service.  Service medical records demonstrate 
subjective complaints of knee and ankle pain.  Additionally, 
the veteran fractured her right ankle in April 1983.  Within 
a year from her discharge from service, the veteran was 
diagnosed as having muscular dystrophy.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

In January 2006, the Board sought a VA medical expert opinion 
from a neurologist.  In a March 2006 response, the VA medical 
expert replied that the veteran's limb girdle muscular 
dystrophy was a hereditary disorder, which did not manifest 
itself until the veteran's period of active service.  
Furthermore, the veteran's limb girdle muscular dystrophy was 
most likely aggravated by her period of service.  The VA 
expert noted there was clear evidence of muscle protein 
breakdown, after the veteran's discharge from service, and 
reasoned that service may have aggravated the veteran's 
disability because exercise can compound muscle injuries.

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that 
the veteran's limb girdle muscular dystrophy began during her 
period of active service.  Therefore, service connection for 
limb girdle muscular dystrophy is granted.


ORDER

Service connection for limb girdle muscular dystrophy is 
granted subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


